Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/355552 filed 09/24/2021.     
Claims 1 & 3-17 have been examined and fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claims 1 & 3-4, 8-12, & 14-17, are rejected under 35 U.S.C. 103 as being obvious over NETZEL in US 20110301063 in view of YAN in Mass spectrometry combinations for structural characterization of sulfated-steroid metabolites.
	With respect to Claim 1 & 14-15, NETZEL et al. teach of methods and materials involved in simultaneously determining (i.e., multiplexing) the levels of an analyte in biological samples from multiple subjects using high pressure liquid chromatography-tandem mass spectrometry (LC-MS/MS) (abstract). More specifically, NETZEL et al. teach of a method for determining the amount of an analyte present in at least two 
	YAN et al. teach of methods for characterization of sulfonated steroids and their metabolites(testosterone is a steroid)(abstract). YAN et al. more specifically teach of th paragraph ).
With respect to Claim 3-4, NETZEL et al. teach of using HPLC-MS/MS (abstract & paragraph 0025).  
With respect to Claims 8-9 & 12, it is inherent when measuring testosterone by mass spec (as is taught by NETZEL)(paragraph 0029, abstract and Table 1), that these mass charge ratios would be measured/present. The same is true for the internal standard as broadly claimed (0008-0009 & 0019 & 0027). This is inherent to how mass spectrometry works.
With respect to Claims 10-11, NETZEL et al. teach of using an isotopically labeled internal standard (0008-0009 & 0019 & 0027).
With respect to Claim 16, NETZEL et al. teach of performing the method with or without antibody, so the without reads on the instant claims (paragraph 0022-0023).
With respect to Claim 17, NETZEL et al. teach of the sample being serum(paragraphs 0008-0009 & 0020).

2. Claims 5-7 & 13, are rejected under 35 U.S.C. 103 as being obvious over NETZEL in US 20110301063 in view of YAN in Mass spectrometry combinations for structural characterization of sulfated-steroid metabolites in further view of  BYSTOM in US 20100032558.
	With respect to Claim 5-7, NETZEL et al. teach of methods and materials involved in simultaneously determining (i.e., multiplexing) the levels of an analyte in biological samples from multiple subjects using high pressure liquid chromatography-tandem mass spectrometry (LC-MS/MS) (abstract). More specifically, NETZEL et al. teach of a method for determining the amount of an analyte present in at least two different samples, wherein said method comprises using a pooled sample(multiplexed) to determine the level of said analyte in each of said at least two different samples by a mass spectroscopy technique, wherein said pooled sample comprises said at least two different samples, wherein a first sample of said at least two different samples contains said analyte in a first form and a second sample of said at least two different samples contains said analyte in a second form(NETZEL Claim 1). NETZEL et al. further teach that of mixing and determining 5, 10, or 25 samples(NETZEL, claims 20-22), and of differently derivatizing the samples(paragraph 0009). NETZEL et al. also teach that testosterone can be the analyte detected in the multiplexed sample, and that the derivatization agents used for this detection can be Girard’s reagent, T, P, D, and all hydroxylamines(Table 1).  NETZEL et al. make it obvious from their teaching hat testosterone can be the analyte detected in the multiplexed sample, and that the derivatization agents used for this detection can be Girard’s reagent, T, P, D, and all hydroxylamines(Table 1)(Girard’s reagents fall into the category of methyoxylamine/chlorides and hydroxylamine chlorides, esp when mixed with hydroxylamines as shown in NETZEL) to used the claimed methyoxylamine and 
	YAN et al. teach of methods for characterization of sulfonated steroids and their metabolites(testosterone is a steroid)(abstract). YAN et al. more specifically teach of using methoyxamine hydrochloride and of also using hydroxylamine in this compound for derivatization of steroid compounds(Page 5, paragraph 4). It would have been obvious to one of ordinary skill in the art to derivatize testosterone as is done in NETZEL by using methoxyamine chloride and the hydroxylamine derivative due to the need in the art for better methods of characterization of steroid metabolites and the benefits the methoxy and hydroxyl amine compounds offer to this affect (YAN, abstract, & Page 4, first paragraph , Page 5, first 3 paragraphs & Page 5, 4th paragraph ).
 NETZEL and YAN do no teach of using HTLC or HESI. BYSTROM et al. however is used to remedy this. 
BYSTROM et al. teach of methods of using mass spectrometry (abstract and paragraph 0007) and also of detecting testosterone with this method (paragraph 0041), and even more specifically teach of the use of HTLC (paragraph 0026), HESI(paragraph 0088), and of the method being fully automated(0030), and of using the claimed limit of quantitation(0020 & 0093-0095). It would have been obvious to one of ordinary skill in the art to use the techniques of BYSTROM for the mass spectrometry analysis method of NETZEL due to the advantages these techniques used use BYSTROM such as 
With respect to Claim 7, NETZEL et al. teach of using positive ion mode (0029).
With respect to Claim 13, BYSTROM et al. teach of the limit of quantitation being less than .1ng/ml(paragraphs 0009-0012).

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 
The examiner will note that applicant has instantly amended the claims to include that the derivatization agents  now “comprise methoxylamine chloride or hydroxylamine chloride,” in the independent claim, which leaves the derivatization agents open to more than the two claimed agents. In the prior claim set, “consisting of,” was used. Therefore—the scope of the claims is changed with this amendment.
Due to the instantly made amendments, and new piece of prior art, YAN, in combination with NETZEL, is now found to be the best art. As applicant’s prior arguments do not take YAN into consideration, they do not apply to the instant rejection, as what applicant arguments is also taught by YAN.
All claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797